Memorandum: We affirm the Surrogate’s determination that the decedent did not die intestate as to any of his property and that his distributees have no interest therein. We do not agree however, with the construction of the residuary clause as creating a charitable trust. The most reasonable and natural interpretation of the residuary clause requires the finding that “it effected an equitable conversion of decedent’s real property and valid direct bequest upon a charitable use to the State of Israel.” (Appeal from certain parts of a decree of Onondaga County Surrogate Court construing will.) Present — ■ Williams, P. J., Bastow, Del Veechio and Marsh, JJ. [48 Misc 2d 475.]